CAPOTOSTO, J.
Action for injuries claimed to have resulted from a defective stairway. The plaintiff moves for a new trial after verdict for the defendant.
The plaintiff, a demonstrator for Colgate products, came to defendant’s store on Weybosset street, in the City of Providence, on October 19, 1931. Up to October 23, 1931, she used a service stairway four or more times a day without any untoward incident. On this day she says she fell on a defective step of the stairway and was injured.
The defect complained of consists of a circular edge on the side of the tread of the first step from the store floor. Although certain claims of light and shadows appear in the testimony, it is clear that the place in question was fully lighted and that the condition in question was plainly visible to any one.
If the plaintiff did not see this particular condition during the five days that she was at this store, it is nobody’s fault but her own. It may not have been the best method of construction or the safest tread to use. yet both the construction and the location of this so-called defect were so obvious that it could not be concealed from any one who used the least care for her own safety.
Motion for new trial denied.